


 

 

Exhibit 10.1

 

May 1, 2006

 

PERSONAL & CONFIDENTIAL

 

Mr. J. Daniel Mohr

3427 Netherstone Court

Baldwinsville, New York 13027

 

Dear Dan:

 

It is my pleasure to offer you the positions of Treasurer and Chief Financial
Officer of Alliance Financial Corporation, and Executive Vice-President and
Chief Financial Officer of Alliance Bank, N.A. You will report directly to me as
Chief Executive Officer of the Company. Your employment is to be effective
Friday, May 5, 2006.

 

Dan, your compensation will be structured as follows:

 

•

Annualized base salary of $160,000.

•

A bank owned car will be provided for your use.

•

2,500 shares of Alliance Financial Corporation stock, issued on a restricted
basis at market value, to be approved by the Board of Directors at its special
meeting, in accordance with the terms of the company’s Long-Term Incentive
Compensation Plan.

•

You will be a participant in the Alliance Bank Short-Term Incentive Plan at the
executive management level.

•

You will receive a Change of Control Agreement that will pay you an amount equal
to your average annual taxable compensation (as defined in Section 4(e) of the
Change of Control Agreement) over a two (2) year period, upon the occurrence of
a triggering event.

 

As a full-time employee of Alliance Financial Corporation you will become
benefit eligible on the first of the month following your date of hire. You will
be eligible to receive three weeks of paid vacation time in 2006 and four weeks
annually thereafter. An outline of benefits has been provided to you previously
for your general information, though they are subject to revision or change at
anytime.

 

Your employment with Alliance Financial Corporation is an employment at will,
and accordingly, either you or the Company may terminate the employment
relationship at any time with or without cause.

 

 


--------------------------------------------------------------------------------

 

 

J. Daniel Mohr

Page 2

 

We are required by law to obtain documentation within the first three days of
employment that you are eligible to work in the United States. Acceptable
documents are listed on the attached sheet. Please provide the documentation on
or before your employment date.

 

Dan, I am pleased to welcome you to Alliance Financial Corporation and look
forward to working with you. Please confirm your acceptance of this offer by
signing and returning a copy of this letter to me. Should you have any questions
prior to your start date, please do not hesitate to contact either myself at 315
475-7551 or Barbara Kasperek, our Human Resources Officer at 315 475-4462.

 

 

Sincerely,

 

/s/ Jack H. Webb

 

Jack H. Webb

Chairman, President and Chief Executive Officer

 

 

Enclosures

 

Accepted: /s/ J. Daniel Mohr

Date: May 3, 2006

 

 

Declined: _______________

Date: ___________

 

 


--------------------------------------------------------------------------------